10

11

12

13

14

15

16

17

18

19

20

21

22

23

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

UNITED STATES OF AMERICA, Case No.: 2:17-cr-00333-APG-PAL

Plaintiff Order Denying Motion for Sentence

Calculation Adjustment
V.
[ECF No. 41]

MARQUIS LAMAR FRANKLIN,

Defendant

 

 

 

 

Defendant Marquis Lamar Franklin submitted a letter that I will treat as a motion
requesting that I order the Bureau of Prisons to recalculate his sentence and give him additional
credit for time he contends he served in federal custody. ECF No. 41. The Government opposes
on several grounds. ECF No. 43. First, it contends I have no jurisdiction because the letter is a
motion under 28 U.S.C. § 2241, such motions must be filed in the district where Franklin is in
custody, and Franklin is presently housed in the Central District of California.

Because Franklin is challenging the duration of his confinement, I must construe it “as a
petition for habeas corpus under 28 U.S.C. § 2241.” Tucker v. Carlson, 925 F.2d 330, 332 (9th
Cir. 1991). As such, Franklin must seek his relief in the Central District of California, which is
where he is in custody. Rumsfeld v Padilla, 542 U.S. 426, 442 (2004). I have no jurisdiction to
entertain his request.

I] THEREFORE ORDER that Franklin’s motion for adjustment to the calculation of his
sentence (ECF No. 41) is denied without prejudice.

Dated this 26th day of August, 2019.

a

(2

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 
